327 S.W.3d 627 (2010)
STATE of Missouri, Respondent,
v.
Jeffrey E. PLACE, Appellant.
No. ED 93896.
Missouri Court of Appeals, Eastern District, Division Four.
December 21, 2010.
Jeffrey Place, Mineral Point, MO, pro se.
Shaun Mackelprang, Dora Fichter, Co-Counsel, Jefferson City, MO for respondent.

ORDER
PER CURIAM.
Jeffrey Place ("Appellant") appeals his convictions of one count of armed criminal action in violation of section 571.015[1]. one count of second degree domestic assault in violation of section 565.073, one count of first degree assault of a law enforcement officer in violation of section 565.081[2] and one count of unlawful possession of a weapon in violation of section 571.020.[3] Appellant raises two points on appeal. He claims the trial court erred in admitting testimony regarding his facial expression at the time of the incident. Appellant also claims the trial court committed plain error when it responded to a question presented by the jury during deliberations regarding when Appellant would be eligible for parole.
*628 We have reviewed the briefs of the parties and the record on appeal. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo. (2000), unless otherwise indicated.
[2]  RSMo. (Supp.2005).
[3]  RSMo. (Supp.2002).